Exhibit 10.a

 

EMPLOYMENT AGREEMENT

This Employment Agreement (the "Agreement") is made and entered into on November
7, 2014 (the "Effective Date"), by and between First Bancorp (the "Company"),
and Eric P. Credle ("Employee"). References to the Company herein shall be
deemed to refer to the Company and its subsidiaries, including First Bank,
unless the context requires or the Agreement provides otherwise.

The Company desires to continue to employ Employee and Employee desires to
accept such continued employment on the terms set forth below.

In consideration of the mutual promises set forth below and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the Company and Employee agree as follows:

1.     EMPLOYMENT. Employee's employment shall be subject to the terms and
conditions set forth in this Agreement.

2.     NATURE OF EMPLOYMENT/DUTIES. Employee shall serve as Chief Financial
Officer/Executive Vice President of First Bank and shall have such
responsibilities and authority as the Company may designate from time to time
consistent with his title and position. As Chief Financial Officer/Executive
Vice President, he will be primarily responsible for the financial matters
affecting the company, as well as having shared responsibilities with the CEO
and other senior executives as to all enterprise activities.

2.1     Employee shall perform all duties and exercise all authority in
accordance with, and otherwise comply with, all Company policies, procedures,
practices and directions.

2.2     Employee shall devote substantially all working time, best efforts,
knowledge and experience to perform successfully his duties and advance the
Company's interests. During his employment, Employee shall not engage in any
other business activities of any nature whatsoever (including board memberships)
for which he receives compensation without the Company's prior written consent;
provided, however, this provision does not prohibit him from personally owning
and trading in stocks, bonds, securities, real estate, commodities or other
investment properties for his own benefit which do not create actual or
potential conflicts of interest with the Company.

3.     COMPENSATION.

3.1     Base Salary. Employee's annual base salary for all services rendered
shall be Three Hundred Twenty Five Thousand and 00/100 Dollars ($325,000) (less
applicable taxes and withholdings) payable in accordance with the Company's
customary payroll practices as they may exist from time to time ("Base Salary").

 

 

 

3.2     Benefits. Employee may participate in all medical, dental, disability,
insurance, 401(k), vacation, leave, and other employee benefit plans and
programs which may be made available from time to time to Company employees at
Employee's level; provided, however, that Employee's participation is subject to
the applicable terms, conditions and eligibility requirements of these plans and
programs as they may exist from time to time. Nothing in this Agreement shall
require the Company to create, continue or refrain from amending, modifying,
revising or revoking any of its group plans, programs or benefits that are
offered to employees. Employee acknowledges that the Company, in its sole
discretion, may amend, modify, revise or revoke any such group plans, programs
or benefits and any amendments, modifications, revisions and revocations of
these plans, programs and benefits shall apply to Employee.

3.3     Business Expenses. Employee shall be reimbursed for reasonable and
necessary expenses actually incurred by him in performing services under this
Agreement in accordance with and subject to the terms and conditions of the
applicable Company reimbursement policies, procedures and practices as they may
exist from time to time. All such reimbursements shall be made no later than
March 15 of the year following the year in which Employee incurred the expense.

3.4     Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
Employee pursuant to this Agreement or any other agreement or arrangement with
the Company which is subject to recovery under any law, government regulation or
stock exchange listing requirement, including, but not limited to, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations of that Act, will be subject to such deductions, recovery, and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement). Employee shall, upon written demand by the Company,
promptly repay any such incentive-based compensation or other compensation or
take such other action as the Company may require for compliance with this
Section.

4.     TERM OF EMPLOYMENT AND TERMINATION . The initial term of this Agreement
and Employee's employment hereunder shall be the one-year period commencing on
the Effective Date and terminating on the first anniversary of the Effective
Date (the "Initial Term"), provided that, on such anniversary of the Effective
Date and on each annual anniversary thereafter, this Agreement shall
automatically renew for successive one year periods on the same terms and
conditions set forth herein unless: (a) earlier terminated or amended as
provided herein or (b) either party gives the other written notice of
non-renewal at least sixty (60) days prior to the end of the Initial Term or any
renewal term of this Agreement. The Initial Term and all applicable renewals
thereof are referred to herein as the "Term."

4.1     Without Cause, Upon Notice. Either the Company or Employee may terminate
Employee's employment and this Agreement without Cause at any time upon giving
the other party thirty (30) days written notice.

 

 





4.2    For Cause. The Company may terminate Employee's employment and this
Agreement immediately without notice at any time for "Cause," which shall mean
the following: (i) Employee's demonstrated gross negligence or willful
misconduct in the execution of his duties; (ii) Employee's refusal to comply
with the Company's policies, procedures, practices or directions, after notice
and opportunity to cure within fifteen (15) days after such notice; (iii)
Employee's commission of an act of dishonesty or moral turpitude; (iv)
Employee's being convicted of a felony; or (v) Employee's breach of this
Agreement.

4.3     By Death or Disability. Employee's employment and this Agreement shall
terminate upon Employee's Disability or death. For purposes of this Agreement,
"Disability" shall mean Employee's physical or mental inability to perform
substantially all of Employee's duties, with or without reasonable
accommodation, for a period of ninety (90) days, whether or not consecutive,
during any 365-day period, as determined in the Company's reasonable discretion
and in accordance with any applicable law. The Company shall give Employee
written notice of termination for Disability and the termination shall be
effective as of the date specified in such notice.

4.4     Following a Change in Control, by Employee for Good Reason. Following a
Change in Control, as defined herein, Employee may terminate his employment and
this Agreement if he has "Good Reason" to do so.

For purposes of this Agreement, "Good Reason" shall mean: (i) a material
diminution in Employee's authority, duties, or responsibilities from such
immediately prior to the Change in Control; (ii) a material change in the
geographic location at which Employee must perform his services under this
Agreement; and (iii) any other action or inaction that constitutes a material
breach by the Company of this Agreement. Provided that, in order for Employee to
be able to terminate for Good Reason, Employee must first provide notice to the
Company of the condition Employee contends constitutes Good Reason within thirty
(30) days of the initial existence of such condition, and the Company must have
thirty (30) days in which to remedy the condition, and further, if the condition
is not remedied, Employee must terminate his employment within thirty (30) days
of the end of the Company's thirty (30) day remedy period.

4.5     Survival. Section 6 (Confidential Information, Company Property and
Competitive Business Activities) of this Agreement shall survive the termination
of Employee's employment and/or the termination of this Agreement, regardless of
the reasons for such termination.

5.     COMPENSATION AND BENEFITS UPON TERMINATION.

5.1      By the Company for Cause or by Employee by Notice of Non-Renewal or
Without Cause. If Employee's employment and this Agreement are terminated by the
Company for Cause or by Employee by notice of non-renewal or pursuant to Section
4.1 (Without Cause, Upon Notice), then the Company's obligation to compensate
Employee ceases on the effective termination date except as to amounts of Base
Salary earned, but unpaid as of the effective termination date.

 

 

5.2      By the Company Without Cause, by Notice of Non-Renewal, or for
Disability. If the Company terminates Employee's employment and this Agreement
without Cause, by notice of Non-Renewal, or for Disability, then the Company
shall:

  (i) pay Employee any earned, but unpaid compensation due as of the effective
termination date; and



  (ii) pay Employee a lump sum amount equal to the greater of his then-current
Base Salary for six (6) months or the then remaining period of the Term (less
applicable taxes and withholdings). Said lump sum payment shall be made on the
date immediately following the date on which the release of claims required by
Section 5.4 becomes effective. Said payment is subject to the conditions set
forth in Section 5.4 below.

5.3     Following a Change in Control, by the Company Without Cause or by Notice
of Non-Renewal or by Employee for Good Reason. If the Company terminates
Employee's employment and this Agreement without Cause or by notice of
non-renewal or if Employee terminates for Good Reason within twelve (12) months
following a Change in Control (as defined below), then Employee shall be
entitled to receive:

(i)any earned, but unpaid compensation due as of the effective termination date;
and

(ii)a lump sum payment equal to 2.99 times his then current Base Salary (less
applicable taxes and withholdings); and, if Employee timely and properly elects
continuation coverage under the Consolidated Omnibus Reconciliation Act of 1985
("COBRA"), the Company shall reimburse Employee for the monthly COBRA premiums
paid by Employee for himself and his dependents. Such reimbursement shall be
paid to Employee by the 15th day of the month immediately following the month in
which Employee timely remits the premium payment. Employee shall be eligible to
receive such reimbursement until the earliest of: (i) the twelve (12) month
anniversary of the date his employment with the Company terminated; (ii) the
date Employee is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which Employee becomes eligible to receive substantially
similar coverage from another employer. Said lump sum payment shall be made on
the date immediately following the date on which the release of claims required
by Section 5.4 becomes effective. Said payment and reimbursements are subject to
the conditions set forth in Section 5.4 below.

For purposes of this Agreement, a "Change in Control" shall be deemed to have
occurred on:

(i)the date on which any "person" or "group" (as such terms are used in Section
13(d) and 14(d) of the Exchange Act), other than the Company or any entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the Company's common
stock, becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act) of shares representing more than 40% of the combined voting
power of the then-outstanding securities entitled to vote generally in the
election of directors of the Company; or

 

 

(ii)the date on which (i) the Company merges with any other entity, (ii) the
Company enters into a statutory share exchange with another entity, or (iii) the
Company conveys, transfers or leases all or substantially all of its assets to
any person; provided, however, that in the case of subclauses (i) and (ii), a
Change of Control shall not be deemed to have occurred if the shareholders of
the Company immediately before such transaction own, directly or indirectly
immediately following such transaction, more than 60% of the combined voting
power of the outstanding securities of the corporation resulting from such
transaction in substantially the same proportions as their ownership of
securities immediately before such transaction.

For purposes of this definition of Change in Control, references to the Company
shall be deemed to refer to First Bancorp only and not to its subsidiaries,
including First Bank.

5.4     Required Release. The Company's obligation to provide any payment or
reimbursement under Sections 5.2(ii) or 5.3(ii), is conditioned upon Employee's
execution of an enforceable release of all claims and his compliance with
Section 6 of this Agreement. If Employee chooses not to execute such a release
or fails to comply with that Section, then the Company's obligation to
compensate him ceases on the effective termination date except as to amounts due
at that time. The release of claims shall be provided to Employee within seven
(7) days of his separation from service and Employee must execute it within the
time period specified in the release (which shall not be longer than forty-five
(45) days from the date of receipt). Such release shall not be effective until
any applicable revocation period has expired. Any payments subject to the
release, shall be made or commence, as applicable, within sixty (60) days of
Employee's separation from service with the Company and, if the sixty (60) day
period begins in one taxable year and ends in another taxable year, no payment
shall be made until the beginning of the second taxable year.

5.5     Benefits in lieu of Other Severance. Employee is not entitled to receive
any compensation or benefits upon his termination except as: (i) set forth in
this Agreement; (ii) otherwise required by law; or (iii) otherwise required by
any employee benefit plan in which he participates with the following exception.
The benefits afforded Employee under this Agreement are in lieu of any severance
benefits to which he otherwise might be entitled pursuant to a severance plan,
policy and practice. Nothing in this Agreement, however, is intended to waive or
supplant any death, disability, retirement, 401(k) pension benefits, or group
health continuation rights, if any, to which he may be entitled under employee
benefit plans in which he participates.

 

 

6.     TRADE SECRETS. CONFIDENTIAL INFORMATION. COMPANY PROPERTY AND COMPETITIVE
BUSINESS ACTIVITIES. Employee acknowledges that: (i) by virtue of his senior
management and key leadership position with the Company, Employee has had and
will continue to have access to Trade Secrets and Confidential Information, as
defined below; (ii) the Company has business operations in multiple states and
is engaged in the business of providing financial services and products in
retail, commercial, and corporate banking (the "Business"); and (iii) the
provisions set forth in this Confidential Information, Company Property and
Competitive Business Activities Section are reasonably necessary to protect the
Company's legitimate business interests, are reasonable as to time, territory
and scope of activities which are restricted, do not interfere with public
policy or public interest and are described with sufficient accuracy and
definiteness to enable him to understand the scope of the restrictions imposed
upon him.

6.1     Trade Secrets and Confidential Information. Employee acknowledges that:
(i) the Company will disclose to him certain Trade Secrets and Confidential
Information; (ii) Trade Secrets and Confidential Information are the sole and
exclusive property of the Company (or a third party providing such information
to the Company) and the Company or such third party owns all worldwide rights
therein under patent, copyright, trade secret, confidential information, or
other property right; and (iii) the disclosure of Trade Secrets and Confidential
Information to Employee does not confer upon him any license, interest or rights
of any kind in or to the Trade Secrets or Confidential Information.

6.1.1 Employee may use the Trade Secrets and Confidential Information only in
accordance with applicable Company policies and procedures and solely for the
Company's benefit while he is employed or otherwise retained by the Company.
Except as authorized in the performance of services for the Company, Employee
will hold in confidence and not directly or indirectly, in any form, by any
means, or for any purpose, disclose, reproduce, distribute, transmit, or
transfer Trade Secrets or Confidential Information or any portion thereof. Upon
the Company's request, Employee shall return Trade Secrets and Confidential
Information and all related materials.

6.1.2 If Employee is required to disclose Trade Secrets or Confidential
Information pursuant to a court order or other government process or such
disclosure is necessary to comply with applicable law or defend against claims,
he shall: (i) notify the Company promptly before any such disclosure is made;
(ii) at the Company's request and expense take all reasonably necessary steps to
defend against such disclosure, including defending against the enforcement of
the court order, other government process or claims; and (iii) permit the
Company to participate with counsel of its choice in any proceeding relating to
any such court order, other government process or claims.

6.1.3 Employee's obligations with regard to Trade Secrets shall remain in effect
for as long as such information shall remain a trade secret under applicable
law.

6.1.4 Employee's obligations with regard to Confidential Information shall
remain in effect while he is employed or otherwise retained by the Company and
for five (5) years thereafter.

 

 



6.1.5 As used in this Agreement, "Trade Secrets" means information of the
Company, suppliers, customers, or prospective customers, including, but not
limited to, data, formulas, patterns, compilations, programs, devices, methods,
techniques, processes, financial data, financial plans, product plans, or lists
of actual or potential customers or suppliers, which: (i) derives independent
actual or potential commercial value, from not being generally known to or
readily ascertainable through independent development by persons or entities who
can obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

6.1.6 As used in this Agreement, "Confidential Information" means information
other than Trade Secrets, that is of value to its owner and is treated as
confidential, including, but not limited to, future business plans, marketing
campaigns, and information regarding employees, provided, however, Confidential
Information shall not include information which is in the public domain or
becomes public knowledge through no fault of Employee.

6.2     Company Property. Upon the termination of his employment or upon
Company's earlier request, Employee shall: (i) deliver to the Company all
records, memoranda, data, documents and other property of any description which
refer or relate in any way to Trade Secrets or Confidential Information,
including all copies thereof, which are in his possession, custody or control;
(ii) deliver to the Company all Company property (including, but not limited to,
keys, credit cards, customer files, contracts, proposals, work in process,
manuals, forms, computer-stored work in process and other computer data,
research materials, other items of business information concerning any Company
customer, or Company business or business methods, including all copies thereof)
which is in his possession, custody or control; (iii) bring all such records,
files and other materials up to date before returning them; and (iv) fully
cooperate with the Company in winding up his work and transferring that work to
other individuals designated by the Company.

6.3     Competitive Business Activities. Employee agrees that during the Term of
this Agreement and for a period of time ending on the date occurring six months
(6) months after the later of the date his employment terminates and/or this
Agreement terminates (irrespective of the circumstances of such termination)
(the "Non-Competition Period"), Employee will not engage in the following
activities:

(a)     on Employee's own or another's behalf, whether as an officer, director,
stockholder, partner, associate, owner, employee, consultant or otherwise:

(i)     compete with the Company in the Company' s Business;

(ii)     solicit or do business which is the same, similar to or otherwise in
competition with the Company' s Business, from or with persons or entities : (a)
who are customers of the Company; (b) who Employee or someone for whom he was
responsible solicited, negotiated, contracted, serviced or had contact with on
the Company's behalf; or (c) who were customers of the Company at any time
during the last year of Employee's employment with the Company; or



 

 



(iii)      offer employment to or otherwise solicit for employment any employee
or other person who had been employed by the Company during the last year of
Employee's employment with the Company;

(b)     be employed (or otherwise engaged) in (i) a management capacity, (ii)
other capacity providing the same or similar services which Employee provided to
the Company, or (iii) any capacity connected with competitive business
activities, by any person or entity that engages in the same, similar or
otherwise competitive business as the Company's Business; or

(c)     directly or indirectly take any action, which is materially detrimental,
or
otherwise intended to be adverse to the Company's goodwill, name, business
relations, prospects and operations.

6.3.1 The restrictions set forth in Section 6.3(a)(i) apply to the following
geographical areas: (i) within a 60-mile radius of the location of Company's
headquarters during Employee's employment with the Company; (ii) and within a
25-mile radius of the location of any bank branch.

6.3.2 Notwithstanding the foregoing, Employee's ownership, directly or
indirectly, of not more than one percent of the issued and outstanding stock of
a corporation the shares of which are regularly traded on a national securities
exchange or in the over-the-counter market shall not violate Section 6.3.

6.4     Remedies. Employee acknowledges that his failure to abide by the
Confidential Information, Company Property or Competitive Business Activities
provisions of this Agreement would cause irreparable harm to the Company for
which legal remedies would be inadequate. Therefore, in addition to any legal or
other relief to which the Company may be entitled by virtue of Employee's
failure to abide by these provisions; the Company may seek legal and equitable
relief, including, but not limited to, preliminary and permanent injunctive
relief, for Employee's actual or threatened failure to abide by these provisions
without the necessity of posting any bond, and Employee will indemnify the
Company for all expenses including attorneys' fees in seeking to enforce these
provisions.

6.5     Tolling. The period during which Employee must refrain from the
activities set forth in Sections 6.1 and 6.3 shall be tolled during any period
in which he fails to abide by these provisions.

6.6     Other Agreements. Nothing in this Agreement shall terminate, revoke or
diminish Employee's obligations or the Company's rights and remedies under law
or any agreements relating to trade secrets, confidential information,
non-competition and intellectual property which Employee has executed in the
past, or may execute in the future or contemporaneously with this Agreement.

7.     EXECUTIVE REPRESENTATION. Employee represents and warrants that his
employment and obligations under this Agreement will not (i) breach any duty or
obligation he owes to another or (ii) violate any law, recognized ethics
standard or recognized business custom.

 

 



8.     RESIGNATION OF ALL OTHER POSITIONS. Upon termination of Employee's
employment hereunder, for any reason, Employee shall be deemed to have resigned
from all positions that Employee holds as an officer or member of the Board of
Directors of the Company or any of its subsidiaries or affiliates.

9.     WAIVER OF BREACH. The Company's or Employee's waiver of any breach of a
provision of this Agreement shall not waive any subsequent breach by the other
party.

10.     ENTIRE AGREEMENT. Except as expressly provided in this Agreement, this
Agreement: (i) supersedes and cancels all other understandings and agreements,
oral or written, with respect to Employee's employment with the Company
including any prior employment agreement; (ii) supersedes all other
understandings and agreements, oral or written, between the parties with respect
to the subject matter of this Agreement; and (iii) constitutes the sole
agreement between the parties with respect to this subject matter. Each party
acknowledges that: (i) no representations, inducements, promises or agreements,
oral or written, have been made by any party or by anyone acting on behalf of
any party, which are not embodied in this Agreement; and (ii) no agreement,
statement or promise not contained in this Agreement shall be valid. No change
or modification of this Agreement shall be valid or binding upon the parties
unless such change or modification is in writing and is signed by the parties.

11.     SEVERABILITY. If a court of competent jurisdiction holds that any
provision or sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement. Additionally, if any of the provisions,
clauses or phrases in Section 6, Trade Secrets, Confidential Information,
Company Property and Competitive Business Activities, are held unenforceable by
a court of competent jurisdiction, then the parties desire that such provision,
clause, or phrase be "blue-penciled" or rewritten by the court to the extent
necessary to render it enforceable.

12.     PARTIES BOUND. The terms, provisions, covenants and agreements contained
in this Agreement shall apply to, be binding upon and inure to the benefit of
the Company's successors and assigns. Employee may not assign this Agreement.

13.     REMEDIES. Employee acknowledges that his breach of this Agreement would
cause the Company irreparable harm for which damages would be difficult, if not
impossible, to ascertain and legal remedies would be inadequate. Therefore, in
addition to any legal or other relief to which the Company may be entitled by
virtue of the Employee's breach or threatened breach of this Agreement, the
Company may seek equitable relief, including but not limited to preliminary and
injunctive relief, and such other available remedies.

14.     GOVERNING LAW. This Agreement and the employment relationship created by
it shall be governed by North Carolina law.

 

 

 

15.    SECTION 409A OF THE INTERNAL REVENUE CODE.

15.1      Parties' Intent. The parties intend that the provisions of this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"), and the regulations thereunder (collectively, "Section
409A") and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Employee to incur any
additional tax or interest under Section 409A, the Company shall, upon the
specific request of Employee, use its reasonable business efforts to in good
faith reform such provision to comply with Code Section 409A; provided, that to
the maximum extent practicable, the original intent and economic benefit to
Employee and the Company of the applicable provision shall be maintained, and
the Company shall have no obligation to make any changes that could create any
additional economic cost or loss of benefit to the Company. The Company shall
timely use its reasonable business efforts to amend any plan or program in which
Employee participates to bring it in compliance with Section 409A.
Notwithstanding the foregoing, the Company shall have no liability with regard
to any failure to comply with Section 409A so long as it has acted in good faith
with regard to compliance therewith.

15.2     Separation from Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination also constitutes a "Separation
from Service" within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a "termination," "termination of
employment," "separation from service" or like terms shall mean "Separation from
Service."

15.3      Separate Payments. Each installment payment required under this
Agreement shall be considered a separate payment for purposes of Section 409A.

15.4      Delayed Distribution to Key Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company's sole discretion, that the Employee is a
Key Employee of the Company on the date his employment with the Company
terminates and that a delay in benefits provided under this Agreement is
necessary to comply with Code Section 409A(A)(2)(B)(i), then any severance
payments and any continuation of benefits or reimbursement of benefit costs
provided by this Agreement, and not otherwise exempt from Section 409A, shall be
delayed for a period of six (6) months following the date of termination of the
Employee's employment (the "409A Delay Period"). In such event, any severance
payments and the cost of any continuation of benefits provided under this
Agreement that would otherwise be due and payable to the Employee during the
409A Delay Period shall be paid to the Employee in a lump sum cash amount in the
month following the end of the 409A Delay Period. For purposes of this
Agreement, "Key Employee" shall mean an employee who, on an Identification Date
("Identification Date" shall mean each December 31) is a key employee as defined
in Section 416(i) of the Code without regard to paragraph (5) thereof. If the
Employee is identified as a Key Employee on an Identification Date, then
Employee shall be considered a Key Employee for purposes of this Agreement
during the period beginning on the first April 1 following the Identification
Date and ending on the following March 31.

 

 



16.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original, with the same effect as if the signatures affixed
thereto were upon the same instrument.

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year first written above.

 



  EMPLOYEE       By:  /s/ Eric P. Credle       Name: Eric P. Credle            
      FIRST BANCORP       By:   /s/ Richard H. Moore       Name:   Richard H.
Moore   Title:      Chief Executive Officer/President



 



 

 

